                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

MOMOLU V.S. SIRLEAF, JR.,

       Plaintiff,

v.                                                                   Civil Action No. 3:19CV712

RALPH NORTHAM, et al.,

       Defendants.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia prisoner proceeding prose, submitted this civil action that was

transferred to this Court from the United States District Court for the District of Maryland.

Plaintiff is a frequent litigant in this Court and has three strikes under 28 U.S.C. § 1915. The

Court has conducted a preliminary review of the Complaint filed in this action and finds that the

Court has already reviewed and dismissed the identical complaint with prejudice as frivolous and

for failure to state a claim upon which relief may be granted. See Sirleaf v. Ralph Northam,

No. 3:19CV182 (E.D. Va. Sept. 6, 2019); ECF Nos. 13, 17, 18. Plaintiff may not relitigate these

claims. The Court also finds that Plaintiff filed this action in Maryland in bad faith. Thus, for

the reasons previously stated, the action is DISMISSED WITH PREJUDICE as frivolous and

malicious and for failure to state a claim. The Clerk will be DIRECTED to note the disposition

for the purposes of 28 U. S.C. § 191 S(g).

       An appropriate Order shall accompany this Memorandum Opinion.
                                                                                     Isl
                                                                 M. Hannah Lauck
                                                                 United States/District Judge
                                                             M. Hannah Lauck
                                                             United States District Judge
Date:  UC T - 7 2019 ,
Richmond, Virginia
